DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues in the remarks filed 5/19/2022, page 7-8, “Lindh's asserted first shared channel and asserted second shared channel overlap in the time domain. In rejecting claim 2, the Office Action relies on Lindh's common PDCCH 492 in REL-8/9/1o DL region 420 of FIG. 4 […] for the claimed ‘first control information.’ See FOA, p. 9. So, Lindh's asserted first shared channel includes REL-8/9/10 DL region 420 and PDSCH 440 defined by the REL-8/9/10 control. Also, in rejecting claim 2, the Office Action relies on Lindh's localized PDCCHs 435 in enhanced control region 410 of FIG. 4 for the claimed ‘second control information.’ See FOA, pp. 9-10. So, Lindh's asserted second shared channel includes enhanced control region 410 and PDSCH 430 defined by the enhanced control” and concluding “Particularly, the PDSCH 440 in Lindh's asserted first shared channel overlaps with the enhanced control region 410 and the PDSCH 430 in Lindh's asserted second shared channel” which is distinct from amended claim 2.

Examiner’s Response: Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive. 
Examiner first notes that the asserted first shared channel of Lindh is a data region or PDSCH allocated by first control information 420. This would be the element 440 in Figure 4 of Lindh, not including region 420. The shared channel here is only considered to be the channel for transmitting data and not control information as it is allocated by the control information. Furthermore, the second shared channel of Lindh is only region 430, not region 430 and 410 as asserted by Applicant. Region 410 would only be the second control channel with second control information 435. 
Examiner also asserts that the amended feature is taught in Lindh. See Figure 4, first control information 420 allocates resources of first shared channel 440, these being resources contained in region 460, including the resources shown to be in symbol 3 i.e. region 410. These are considered the claimed resources that do not overlap with resources of the second shared channel, which is 430, as 430 does not include resources in this time window. The claim does not recite that all the resources allocated by the first control information do not overlap with any resources of the second shared channel allocated by the second control information, thus if a subset does not overlap, then these are considered the claimed resources. The claim also does not specify if these resources are non-overlapping in time or frequency, thus Lindh could be applied to show these do not overlap in frequency.
Finally, as specified below, there is no support for the amended feature in Applicant’s specification. There is no example or embodiment that specifically shows resources in the data region allocated by the first control channel that do not overlap in time with resources of the data region allocated by the second control channel. The claim appears to only regard the elements in the shared channels, i.e. the PDSCHs allocated by both control channels, as non-overlapping, and not any characteristic of the two control regions overlapping. Examiner has failed to find any clear evidence of support for this feature in the specification which further makes the interpretation taken by Examiner in applying Lindh reasonable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-5, 7-11, 13-17, 19-23, 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10764876 (‘876) in view of Lindh et al. (“Lindh”) (US 20120207099 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 1 of 10764876
A method comprising: receiving, by a user equipment (UE) from a base station, modulated first control information transmitted in a control region, wherein the control region is a region of a subframe, and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel; receiving, by the UE from the base station, configuration for a second control region located in the data region, wherein the configuration provides a combination of time- frequency resources for the second control region and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region; and receiving, by the UE from the base station, the second control information, wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel, wherein the resources for the first shared channel do not overlap with the resources for the second shared channel.
A method comprising: transmitting, by a communications controller to a wireless node using higher layer signaling, a first parameter indicator identifying a first set of control channel parameters associated with a wireless node-specific search space locatable in any symbol of a time slot of a subframe, the first set of control channel parameters comprising an aggregation level and indicating a time and frequency resource used for the wireless node-specific search space; modulating, by the communications controller, control information, the control information pertaining to configuration of a data channel; mapping, by the communications controller, the modulated control information onto the time and frequency resource for the wireless node-specific search space in the time slot of the subframe; the time slot including a common search space in addition to the wireless node-specific search space, a second set of control channel parameters being associated with the common search space; at least one of the modulating the control information and the mapping the modulated control information being performed according to the first set of control channel parameters associated with the wireless node-specific search space; and a location of the modulated control information being designated by search space rules for the wireless node-specific search space; and transmitting, by the communications controller, the time slot to the wireless node.


‘876 teaches a second control channel indicating data resources but does not teach the first control channel indicates resources in the data region that do not overlap with resources in the data region allocated by second control channel, however Lindh teaches wherein the resources for the first shared channel do not overlap with the resources for the second shared channel [¶0107, Figure 4, wherein the PDCCH in the second control channel, being UE specific PDCCH 435, and identifies resources of 460 being e.g. 440, which includes resources of a region that do no overlap in time or frequency with region 540, see how symbol  of the subframe and corresponding subcarriers are used for PDSCH of the second shared channel only, and the claim does not recite that all of the resources allocated do not overlap, thus if any subset of the resources for the second shared channel do not overlap the first shared channel, then the second control channel has allocated resources of all the allocated resources that do not overlap. Further there is no support in the specification for complete non-overlap of resources].
It would have been obvious to one of ordinary skill in the art before the invention to modify ‘876 to include the specific resource allocation constraint as shown in Lindh. Examiner notes that ‘876 and the current application do not provide support for this feature, however it would have been obvious to specify this as in Lindh who teaches ¶0062 to provide significantly enhanced services by means of higher data rates and lower latency with reduced cost

Claim 3-5 rejected based on claim 1 of ‘876 as ‘976 teaches resources for data transmission, aggregation level, configuration based on available resources (by signaling the resources). Claim 8-11, 14-17, 20-23 rejected based on claim 1 of ‘876 for the same reason.

Regarding claim 7, ‘876 teaches the claimed invention but does not specify beyond Release-10, however Lindh teaches beyond Release 10 data region [¶0088, ¶0101, ¶0062 also teaches LTE-A considered beyond REL-10].
It would have been obvious to one of ordinary skill in the art before the invention to modify ‘876 to specify beyond Release 10 as in Lindh who teaches ¶0062 to provide significantly enhanced services by means of higher data rates and lower latency with reduced cost

Regarding claim 13, 19, 25, see rejection for claim 7.

Claim 6, 12, 18, 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10764876 in view of Lindh et al. (“Lindh”) (US 20120207099 A1) and McBeath et al. (“McBeath”) (US 20100302983 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 6, ‘876 teaches signaling but does not teach RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of ‘876 to include RRC. ‘876teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify ‘876 to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 12, 18, 24, see the rejection for claim 6.

Proper action is required.

Claim 2-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 3 of U.S. Patent No. 9338730 (‘730) in view of McBeath et al. (“McBeath”) (US 20100302983 A1) and Lindh et al. (“Lindh”) (US 20120207099 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of Instant Application
Claim 1 of 9338730
A method comprising: receiving, by a user equipment (UE) from a base station, modulated first control information transmitted in a control region, wherein the control region is a region of a subframe, and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel; receiving, by the UE from the base station, configuration for a second control region located in the data region, wherein the configuration provides a combination of time- frequency resources for the second control region and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region; and receiving, by the UE from the base station, the second control information, wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel, wherein the resources for the first shared channel do not overlap with the resources for the second shared channel.
A method for transmitting control information to a wireless node in a communications system, the method comprising: modulating, by a communications controller, the control information, the control information pertaining to configuration of a data channel; mapping, by the communications controller, the modulated control information onto resources associated with a first wireless node specific search space, the first wireless node specific search space being located in a data region of a first subframe, the first subframe including a common search space in addition to the first wireless node specific search space, wherein at least one of modulating the control information or mapping the modulated control information is performed according to a first set of control channel parameters associated with the first wireless node specific search space, and wherein the first wireless node specific search space is not linked to second control information mapped to a control region of the first subframe; and transmitting, by the communications controller, the first subframe to the wireless node.


Claim 1 and 3 of ‘730 teaches parameters including aggregation level and while claim 4 teaches indicating this to the UE, it would be obvious to modify claim 1 and 3 to include this detail as in McBeath who teaches receiving, by the UE from the base station, configuration for a second control region located in the first shared channel [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of ‘730 to include sending the configuration. ‘730 teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located. It would have been obvious to modify ‘730 to specify it is signaled to the UE as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065.
‘730 teaches a second control channel indicating data resources but does not teach the first control channel indicates resources in the data region that do not overlap with resources in the data region allocated by second control channel, however Lindh teaches wherein the resources for the first shared channel do not overlap with the resources for the second shared channel [¶0107, Figure 4, wherein the PDCCH in the second control channel, being UE specific PDCCH 435, and identifies resources of 460 being e.g. 440, which includes resources of a region that do no overlap in time or frequency with region 540, see how symbol  of the subframe and corresponding subcarriers are used for PDSCH of the second shared channel only, and the claim does not recite that all of the resources allocated do not overlap, thus if any subset of the resources for the second shared channel do not overlap the first shared channel, then the second control channel has allocated resources of all the allocated resources that do not overlap. Further there is no support in the specification for complete non-overlap of resources].
It would have been obvious to one of ordinary skill in the art before the invention to modify ‘730 to include the specific resource allocation constraint as shown in Lindh. Examiner notes that ‘730 and the current application do not provide support for this feature, however it would have been obvious to specify this as in Lindh who teaches ¶0062 to provide significantly enhanced services by means of higher data rates and lower latency with reduced cost

Claim 3-5 rejected based on claim 1 of ‘730 as ‘730 teaches resources for data transmission, aggregation level, configuration based on available resources (by signaling the resources). Claim 8-11, 14-17, 20-23 rejected based on claim 1 of ‘730 for the same reason.

Regarding claim 7, ‘730 teaches the claimed invention but does not specify beyond Release-10, however Lindh teaches beyond Release 10 data region [¶0088, ¶0101, ¶0062 also teaches LTE-A considered beyond REL-10].
It would have been obvious to one of ordinary skill in the art before the invention to modify ‘876 to specify beyond Release 10 as in Lindh who teaches ¶0062 to provide significantly enhanced services by means of higher data rates and lower latency with reduced cost.
Regarding claim 13, 19, 25, see rejection for claim 7.

 Regarding claim 6, ‘730 teaches signaling but does not teach RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of ‘730 to include RRC. ‘876teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify ‘730 to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.
Claim 12, 18, 24 rejected for the same reason as claim 6.

Proper action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel” and “wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel, wherein the resources for the first shared channel do not overlap with the resources for the second shared channel.” As Examiner interprets this claim, the second control information is in a second control region within the data region and is used to allocate resources of a second shared channel which comprises resources in the data region, and the first control region indicates resources in the data region that do not overlap with the resources in the data region allocated by second control region. Applicant argues in the remarks 5/19/2022 that in the prior art, the data regions assigned by first and second control regions respectively are overlapping “in the time domain” see page 8. Thus, the claim appears to recite that the two sets of allocated resources of the data region, one by the first control channel and one by the second control channel, do not overlap in time. There is no clear support for this feature in Applicant’s specification. 
Applicant’s Figures present different configurations for the new control channel, which is the claimed second control region. See various embodiments in Figure 2 and 3. The specification includes details on these embodiments, but there is no description of different control regions allocating any specific portions of the data region which expressly comprise non-overlapping portions. In [0052] of the filed application, “Second control region 215 may also be time multiplexed with data” but this is not related to the allocated data region, only the placement of the second control region. There is no clear support indicating the non-overlapping feature for a data resource allocated by a first control channel and a data resource allocated by a second control channel.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindh et al. (“Lindh”) (US 20120207099 A1) and McBeath et al. (“McBeath”) (US 20100302983 A1).

Regarding claim 2, Lindh teaches:
A method comprising: receiving, by a user equipment (UE) [Figure 3, 5, UE ] from a base station, modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102], wherein the control region is a region of a subframe [Figure 4 control region being 420 of subframes ¶0102], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, control region 420 with common PDCCH being the first control information, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107 which includes region 440 in Figure 4, including resources in symbol 3 region 410, considered the claimed resources being a time and frequency resource]; receiving, by the UE from the base station, configuration for a second control region located in the data region [Figure 5, 5I, receive signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration provides a combination of time- frequency resources for the second control region and used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410 used for encoding the control information]; and receiving, by the UE from the base station, the second control information [Figure 5, ¶0102-109 steps 5G-5H, monitor enhanced control region being second control channel 435 in region 410], wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel [Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107], wherein the resources for the first shared channel do not overlap with the resources for the second shared channel [¶0107, Figure 4, wherein the PDCCH in the second control channel, being UE specific PDCCH 435, and identifies resources of 460 being e.g. 430, which includes resources of a region that do no overlap in time or frequency with region 440, see how symbol 3 of the subframe and corresponding subcarriers for region 440 are used for PDSCH of the second shared channel only and these resources do not overlap with 430 resources, and the claim does not recite that all of the resources allocated do not overlap, thus if any subset of the resources for the second shared channel do not overlap the first shared channel, then the second control channel has allocated resources of all the allocated resources that do not overlap. Further there is no support in the specification for complete non-overlap of resources].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to further include aggregation levels / resources as in McBeath as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 3, Lindh-McBeath teaches:
The method of claim 2, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 4, Lindh-McBeath teaches:
The method of claim 2, wherein the configuration for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level of the one or more aggregation levels, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 2].

Regarding claim 5, Lindh-McBeath teaches:
The method of claim 2, wherein the configuration for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 6, Lindh-McBeath teaches:
The method of claim 2.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 7, Lindh-McBeath teaches:
The method of claim 2, the data region is a beyond Release 10 data region [Lindh various examples of beyond release 10 see ¶0088, ¶0101, ¶0062 also teaches LTE-A considered beyond REL-10].

Regarding claim 8, Lindh teaches:
A user equipment (UE) comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the UE to: receive [Figure 3, 5, UE with components] from a base station, modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102], wherein the control region is a region of a subframe [Figure 4 control region being 420of subframe ¶0102], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, control region 420 with common PDCCH being the first control information, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107 which includes region 440 in Figure 4, including resources in symbol 3 region 410, considered the claimed resources being a time and frequency resource]; receive, from the base station, configuration for a second control region located in the data region [Figure 5, 5I, receive signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration provides a combination of time- frequency resources for the second control region used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410]; and receive, from the base station, a second control information [Figure 5, ¶0102-109 steps 5G-5H],
wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel [Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107], wherein the resources for the first shared channel do not overlap with the resources for the second shared channel  [¶0107, Figure 4, wherein the PDCCH in the second control channel, being UE specific PDCCH 435, and identifies resources of 460 being e.g. 430, which includes resources of a region that do no overlap in time or frequency with region 440, see how symbol 3 of the subframe and corresponding subcarriers for region 440 are used for PDSCH of the second shared channel only and these resources do not overlap with 430 resources, and the claim does not recite that all of the resources allocated do not overlap, thus if any subset of the resources for the second shared channel do not overlap the first shared channel, then the second control channel has allocated resources of all the allocated resources that do not overlap. Further there is no support in the specification for complete non-overlap of resources].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to further include aggregation levels as in McBeath as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 9, Lindh-McBeath teaches:
The UE of claim 8, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 10, Lindh-McBeath teaches:
The UE of claim 8, wherein the configuration for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 2].

Regarding claim 11, Lindh-McBeath teaches:
The UE of claim 8, wherein the configuration for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 12, Lindh-McBeath teaches:
The UE of claim 8.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 13, Lindh-McBeath teaches:
The UE of claim 8, the data region is a beyond Release 10 data region [Lindh various examples of beyond release 10 see ¶0088, ¶0101, ¶0062 also teaches LTE-A considered beyond REL-10].

Regarding claim 14, Lindh discloses:
A method comprising:
A method comprising: transmitting, by a base station to a user equipment (UE) [Figure 3, 5,base station ] modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102, transmitted by eNB], wherein the control region is a region of a subframe [Figure 4 control region being 420], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, 420 with common PDCCH, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107]; transmitting, by the base station to the UE, configuration for a second control region located in the data region [Figure 5, 5I, transmit signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration provides a combination of time- frequency resources for the second control region and used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410]; and transmitting, by the base station to the UE, the second control information [Figure 4-5, ¶0102-109 steps 5G-5H transmit PDCCH],
wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel [Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107], wherein the resources for the first shared channel do not overlap with the resources for the second shared channel  [¶0107, Figure 4, wherein the PDCCH in the second control channel, being UE specific PDCCH 435, and identifies resources of 460 being e.g. 430, which includes resources of a region that do no overlap in time or frequency with region 440, see how symbol 3 of the subframe and corresponding subcarriers for region 440 are used for PDSCH of the second shared channel only and these resources do not overlap with 430 resources, and the claim does not recite that all of the resources allocated do not overlap, thus if any subset of the resources for the second shared channel do not overlap the first shared channel, then the second control channel has allocated resources of all the allocated resources that do not overlap. Further there is no support in the specification for complete non-overlap of resources].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to further include aggregation levels as in McBeath as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 15, Lindh-McBeath teaches:
The method of claim 14, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 16, Lindh-McBeath teaches:
The method of claim 14, wherein the configuration for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 2].

Regarding claim 17, Lindh-McBeath teaches:
The method of claim 14, wherein the configuration for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 18, Lindh-McBeath teaches:
The method of claim 14.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 19, Lindh-McBeath teaches:
The method of claim 14, the data region is a beyond Release 10 data region [Lindh various examples of beyond release 10 see ¶0088, ¶0101, ¶0062 also teaches LTE-A considered beyond REL-10].

Regarding claim 20, Lindh discloses:
A method comprising:
A base station comprising: at least one processor; and a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the base station to [Figure 3, 5,base station ] transmit, to a user equipment (UE), modulated first control information transmitted in a control region [Figure 4-5 and ¶0102-109, UE receiving OFDM symbols being modulated control information i.e. common control PDCCH in 5C in common SS see Figure 4 420 containing 492 ¶0102, transmitted by eNB], wherein the control region is a region of a subframe [Figure 4 control region being 420], and wherein the first control information indicates resources of a data region of the subframe carrying a first shared channel [Figure 4, 420 with common PDCCH, Figure 5 5C UE receives common PDCCH, and can perform both 5E-5F and 5G-5H, 5F including using PDCCHs of common region of 420 to locate PDSCH ¶0102-107]; transmit, to the UE, configuration for a second control region located in the data region [Figure 5, 5I, transmit signaling from eNB about second control region in the PDSCH or first shared channel ¶0106], wherein the configuration provides a combination of time- frequency resources for the second control region and used in an encoding of a second control information transmitted in the second control region [¶0108 signaling indicates search space where the second control information, 435 of Figure 4, are contained, and thus provides time-frequency resources as search space in Figure 4 comprises time-frequency resources in 410]; and transmit, to the UE, the second control information [Figure 4-5, ¶0102-109 steps 5G-5H transmit PDCCH],
wherein the second control information indicates resources of the data region of the subframe carrying a second shared channel [Figure 5, 5H, use PDCCH to access PDSCH, specifically region 430, access PDSCH resources in region 460 of Figure 4 being second shared channel, ¶0107], wherein the resources for the first shared channel do not overlap with the resources for the second shared channel  [¶0107, Figure 4, wherein the PDCCH in the second control channel, being UE specific PDCCH 435, and identifies resources of 460 being e.g. 430, which includes resources of a region that do no overlap in time or frequency with region 440, see how symbol 3 of the subframe and corresponding subcarriers for region 440 are used for PDSCH of the second shared channel only and these resources do not overlap with 430 resources, and the claim does not recite that all of the resources allocated do not overlap, thus if any subset of the resources for the second shared channel do not overlap the first shared channel, then the second control channel has allocated resources of all the allocated resources that do not overlap. Further there is no support in the specification for complete non-overlap of resources].
Lindh teaches receiving signaling but does not indicate the signaling indicates aggregation level.
McBeath teaches wherein the configuration provides a combination of time- frequency resources and one or more aggregation levels used in an encoding of a second control information transmitted in the second control region [¶0067-68 network sends via RRC information about aggregation levels for a user device for specific search spaces of time-frequency resources Figure 5].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include aggregation. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to further include aggregation levels as in McBeath as Lindh teaches aggregation levels are used ¶0109 thus it would be obvious to include this information in signaling as in McBeath ¶0067-71 to reduce amount of blind decoding at user device ¶0065.

Regarding claim 21, Lindh-McBeath teaches:
The method of claim 20, wherein the second control region includes resources for data transmission [Lindh Figure 4, second control region 410 is within resources for data transmission part of PDSCH region 460].

Regarding claim 22, Lindh-McBeath teaches:
The method of claim 20, wherein the configuration for the second control region includes at least one of a modulation scheme, a coding rate, an aggregation level, a number of transmission layers, a number of antenna ports, or an antenna port number [McBeath ¶0067-71 aggregation level can be signaled for transmission information, transmission being configuration of second control region as in Lindh ¶0102-109, see rationale for combination as in claim 2].

Regarding claim 23, Lindh-McBeath teaches:
The method of claim 20, wherein the configuration for the second control region is determined based on at least one of UE capability [Lindh ¶0102-109 configuration for second control channel based on if UE capable of decoding Rel-10 control channel], channel condition, communications system condition, available resources, required or requested resources.

Regarding claim 24, Lindh-McBeath teaches:
The method of claim 20.
Lindh teaches signaling 5I Figure 5 but does not specify RRC however McBeath teaches wherein the configuration for the second control region is received in a radio resource control (RRC) signal [¶0067-71].
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to modify the signaling of Lindh to include RRC. Lindh teaches signaling which indicates time-frequency resources used in encoding a control signal as the eNB signals search space comprising resources where the control channel can be located.  It would have been obvious to modify Lindh to specify it is RRC as in McBeath who teaches this allows for reducing amount of blind decoding at user device ¶0065 and can be one of several types of messages thus it would have been a simple substitution of parts without altering the intended outcome.

Regarding claim 25, Lindh-McBeath teaches:
The base station of claim 20, the data region is a beyond Release 10 data region [Lindh various examples of beyond release 10 see ¶0088, ¶0101, ¶0062 also teaches LTE-A considered beyond REL-10].

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20110199995-A1 – Figure 4
                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478